DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LINEAR VIBRATION MOTOR WITH MAGNETS FIXED TO A BASE AND COILS FIXED TO A WEIGHT.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 11, “grove” should be --  groove  --;
In claim 1, lines 16-17, “the magnetic poles” should be --  the two magnets each having magnetic poles --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (CN 108880169 A, see US 2020/0044544 A1 for English Translation) in view of Sogabe et al. (US 2004/0095035, hereinafter Sogabe) and Oh (WO 2017061740 A1).
As to claim 1, Mao shows (FIG. 2, 3 and 4):

    PNG
    media_image1.png
    610
    893
    media_image1.png
    Greyscale

A linear vibration motor 100, comprising: 
a base 11,12 with an accommodating space; 
a vibration unit 20 located in the accommodating space, including a weight 22, a containing groove 21 penetrating the weight 22 along a vibration direction of the vibration unit 20, a coil 52 in the containing groove 21; 
at least one pair of magnets 24 oppositely spaced from each other in the containing groove 21 and respectively fixed to the weight 22;
a magnet assembly 24 for driving the vibration unit 20 to vibrate, including two magnets 24 respectively fixed on two opposite sides of the vibration unit 20 along the vibration direction of the vibration unit 20, each magnet 24 being at least partially accommodated in the containing grove 21 and aligned with but spaced from one corresponding through hole 52H formed by the coil 52; 
an elastic piece 30 for suspending the vibration unit 20 in the accommodating space located on one side of the vibration unit 20 along the vibration direction of the vibration unit 20; wherein 
the two magnets 24 having magnetic poles that are arranged opposite to each other.

at least one pair of coils oppositely spaced from each other in the containing groove and respectively fixed to the weight; 
each of the coil forming a through hole;
a magnet assembly fixed to the base including two magnets respectively fixed on two opposite sides of the base;
the two magnets are magnetized along the vibrating direction.
As to the first two bullets, Sogabe shows (FIG. 1 and 2):
at least one pair of coils 4 oppositely spaced from each other in the containing groove and respectively fixed to the stator core 1; and
each of the coil 4 forming a through hole (coils 4 wound around the teeth 2 and between teeth 8 para[0026],[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 100 of Mao to have:
at least one pair of coils 4 oppositely spaced from each other in the containing groove 21 and respectively fixed to the weight 22; 
each of the coil 4 forming a through hole
as taught by Sogabe, for the advantageous benefit of a stronger vibration force as taught by Oh (opposing magnets 21a,21b inside the coil 32 that is fixed on the weight 31 increases repulsive force which increases vibration force page 6:8-14).
As to the third and fourth bullets, Oh shows (FIG 6):
a magnet assembly fixed to the base including two magnets 21a,21b respectively fixed on two opposite sides of the base 11,12; 
the two magnets are magnetized along the vibrating direction (opposing magnets 21a,21b inside the coil 32 that is fixed on the weight 31 page 6:8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 100 of Mao in view of Sogabe to have:
a magnet assembly fixed to the base including two magnets 21a,21b respectively fixed on two opposite sides of the base 11,12; 
the two magnets 21a,21b are magnetized along the vibrating direction
as taught by Oh, for the advantageous benefit of a stronger vibration force as taught by Oh (opposing magnets 21a,21b inside the coil 32 that is fixed on the weight 31 increases repulsive force which increases vibration force page 6:8-14).
As to claim 4/1, Mao in view of Sogabe and Oh was discussed above with respect to claim 1, and Mao further shows the weight 22 further comprises two fixing grooves 232 recessed outwards from two opposite sides of the containing groove 21; each of the magnets 24 is respectively fixed in the corresponding fixing groove 232.
Mao does not show each of the two coils is respectively fixed in the corresponding fixing groove.
Sogabe shows (FIG. 1 and 2) each of the coils 4 is respectively fixed in a corresponding groove between teeth 8 in the stator core 1 (coils 4 wound around the teeth 2 and between teeth 8 para[0026],[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 100 of Mao in view of Sogabe and Oh to have each of the two coils 4 is respectively fixed in the corresponding fixing groove 232 as taught by Sogabe, for the advantageous benefit of a stronger vibration force as taught by Oh (opposing magnets 21a,21b inside the coil 32 that is fixed on the weight 31 increases repulsive force which increases vibration force page 6:8-14).
As to claim 6/1, Mao in view of Sogabe and Oh was discussed above with respect to claim 1, and Mao further shows (FIG. 2) the elastic piece 30 comprises a ring-shaped first fixing arm 31, a ring-shaped second fixing arm 32 and a spring arm 33 connecting the first fixing arm 31 to the second fixing arm 32; the first fixing arm 31 is arranged around a periphery of the containing groove 21 and is fixedly connected with the weight 22, the second fixing arm 32 is connected to the base 11 for suspending the spring arm 33.
As to claim 7/6/1, Mao in view of Sogabe and Oh was discussed above with respect to claim 6, and Mao further shows (FIG. 2) the elastic piece 30 further comprises a reinforcing arm 40 bending and extending from a periphery of the second fixing arm 32, and the reinforcing arm 40 connects to the base 11,12.
As to claim 8/7/6/1, Mao in view of Sogabe and Oh was discussed above with respect to claim 7, and Mao further shows (FIG. 2) the weight 22 includes a fixing platform protruding from one end thereof adjacent to the elastic piece 30 toward the elastic piece 30, the fixing platform 22P extends along the periphery of the containing groove 21, and the first fixing arm 31 is sleeved on the fixing platform 22P for fixing the first fixing arm 31.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mao (CN 108880169 A, see US 2020/0044544 A1 for English Translation) in view of Sogabe et al. (US 2004/0095035, hereinafter Sogabe) and Oh (WO 2017061740 A1) and Murray et al. (US 5,587,615, hereinafter Murray).
As to claim 2/1, Mao in view of Sogabe and Oh was discussed above with respect to claim 1 except for:
the magnet assembly further comprises a magnetic core sandwiched between the two magnets, and the magnetic core keeps a distance from the coil; and
the magnetic core is an iron core.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet assembly of Mao in view of Sogabe and Oh to have the magnet assembly further comprises a magnetic core 22 sandwiched between the two magnets 21a,21b, and the magnetic core 22 keeps a distance from the coil 4 as taught by Sogabe, for the advantageous benefit of improving the assembling properties of the two magnets 21a,21b as taught by Oh (page 6:35 to page 7:5).
As to the second bullet, Murray shows (FIG. 3) the magnetic core is an iron block 65 (col.4:9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet assembly of Mao in view of Sogabe and Oh to have the magnetic core 22 is an iron core 22 as taught by Murray, for the advantageous benefits of the iron core 22 is magnetically permeable and enables the two magnets 21a,21b and the magnetic core 22 to function in the same manner as a single magnet as taught by Murray (col.4:9-18).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
The primary reason for the allowability of claim 3 is the inclusion of the limitation “wherein the through hole of the coil is disposed opposite to the iron core” which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1-3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832